Citation Nr: 0737699	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1983 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO denied service 
connection for PTSD based on in-service personal assault.  
The veteran's disagreement with this rating decision led to 
this appeal.  


FINDING OF FACT

The veteran has been diagnosed as having PTSD; the record 
contains evidence dated contemporaneous with the in-service 
personal assaults (stressors) which collaborates the 
veteran's current account of the stressor incidents; and 
there is medical evidence that links the post-service 
development of PTSD to in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.304 provides that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  See 38 C.F.R. § 3.304.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran asserts that she was personally assaulted during 
service.  Due to these personal assaults (stressors), she 
contends that she has PTSD.  As she has asserted that she has 
PTSD due to non-combat stressors, the record must contain 
evidence that corroborates the veteran's account of the 
stressor incidents.

In this regard, the veteran submitted a copy of a diary.  
Entries dated from the time of service document personal 
assaults, including unwanted sexual advances by a staff 
sergeant and a sexual assault by a female soldier.  The Board 
notes that, although these entries are from the veteran, they 
were written contemporaneous in time with the alleged 
incidents.  Thus, as they were written while she was in 
service and document the incidents that she has asserted 
occurred during service, the Board finds that these diary 
entries corroborate the veteran's current contentions.

The veteran has provided significant details regarding the 
stressors, including names of persons who committed the 
assaults, places and times.  In addition, the veteran 
indicated that she reported the assault by the staff sergeant 
to military police and that action was taken against this 
staff sergeant   Unfortunately, although the RO has attempted 
to obtain additional records that would collaborate the 
stressors, these efforts have been unsuccessful.  Thus, the 
only evidence that corroborates the veteran's account of the 
stressor incidents is the diary entries.  

Service medical records do not indicate any diagnosis or 
treatment of any psychiatric disability.

In a June 2002 VA treatment record, the veteran was diagnosed 
as having PTSD, delayed onset.  Vet Center treatment records 
document the veteran's treatment for PTSD.  The claims file 
includes a July 2002 evaluation completed by her treating 
readjustment counselor.  The counselor documented the 
veteran's pre-service history, including her father's verbal 
and sexual abuse.  The counselor also documented the 
veteran's reports of sexual harassment and sexual assault 
during service.  The counselor found that the veteran met the 
criteria under the DSM-IV for a PTSD diagnosis and concluded 
that the veteran's symptoms were "certainly military 
related."  In other documents, this counselor has also 
indicated that the veteran's PTSD is connected to service.

The veteran underwent a VA examination in November 2004.  The 
RO had directed the examiner to take account of the veteran's 
abuse prior to service, and to evaluate the effect of the 
pre-service abuse in the veteran's development of PTSD.  The 
examiner reviewed the veteran's claims file, including the 
veteran's diary entries.  The examiner documented the 
veteran's pre-service and service history, including the 
abuse she experienced both prior to and during service.  
Diagnosis was PTSD, childhood onset with adult aggravation, 
chronic and moderately severe.

The November 2004 examiner discussed that the initial sexual 
trauma was perpetrated by the veteran's father and, according 
to her report, exacerbated by a childhood friend.  He found, 
however, that the staff sergeant further traumatized the 
veteran and eroded her ability to trust male authority 
figures.  The action of the female who assaulted the veteran 
added to the emotional trauma.  The examiner noted that it 
was difficult to appraise the female's contribution to the 
veteran's disability because the only record of the event and 
the veteran's reaction was the diary entries.  He found, 
however, that the diary constituted compromised evidence, 
noting that it had missing pages and blacked out portions 
that rendered the diary incomplete.  He did not, however, 
find that the diary entries were not made at the time stated 
or were otherwise fraudulent.  

The psychiatrist who performed the mental status examination 
noted above observed that the events that occurred in 
service, taken together, were not sufficient in themselves to 
have generated lifelong, debilitating PTSD.  He found that it 
was most plausible that the veteran suffered from PTSD based 
on childhood trauma.  He also found that it was difficult to 
attribute the basis of the veteran's PTSD without having 
examined the veteran prior to service.  He concluded, 
however, that since the current symptoms of PTSD centered on 
trauma which occurred in service, it was reasonable to assign 
50 percent of the disability to a pre-existing condition, 
with the understanding that PTSD might never have fully 
developed without the additional trauma.

Analysis

The Board finds that service connection for PTSD is 
warranted.  The record has substantial documentation that the 
veteran has been diagnosed with and treated for PTSD.  The 
Board also finds that the claimed in-service stressors have 
been confirmed.  In this regard, the Board notes that the 
only evidence that corroborates the veteran's current 
assertions are diary entries written by the veteran during 
service.  These entries are contemporaneous to the alleged 
in-service personal assaults.  One entry notes that the 
veteran was raped.  Although the examiner reported that the 
diary entries were not complete, and were, thus, compromised, 
he also observed that such was relevant in his attempt to 
determine the severity of the stressors experienced during 
service.  In other words, the clinician did not question 
whether these entries were written during service.  The Board 
finds no evidence of record on which to find the diary 
entries are not authentic or that the veteran's statements 
regarding these diary entries lack credibility.  On the 
contrary, the psychiatric clinicians who have followed the 
veteran have not questioned her veracity with respect to her 
history of the alleged in-service stressors or the diary 
entries.  

The final element that must be proven in order to 
substantiate a claim for PTSD is whether there is medical 
evidence of a link between current symptoms and the claimed 
in-service stressors.  The Board notes that the veteran's 
treating psychiatric therapist has indicated that the 
veteran's PTSD was incurred in service.  In the November 2004 
VA examination, the examiner essentially found that 50 
percent of the veteran's PTSD existed prior to service, but 
also indicated that PTSD may not have developed if it were 
not for the stressors incurred in service.

The service medical records do not reveal any evidence that 
the veteran had a psychiatric disability at the time she 
entered service.  As the evidence indicates that the 
veteran's PTSD is at least partially attributable to service 
and the examiner also indicated that PTSD may not have 
developed but for the in-service stressors, the Board finds 
that, with application of the doctrine or reasonable doubt, 
the entirety of the veteran's PTSD disability is attributable 
to service.  Therefore, service connection for PTSD is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


